DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
 
Applicant(s) Response to Official Action 
	  The response filed on 12/03/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but some are held unpersuasive. Examiner’s response to the presented arguments follows below. 













Arguments/Response

Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 4 & 21, the Applicant argues Siminoff in view of Bagnato do not teach:
"a surface; a first side; a first corner located between the surface and the first side; a first camera disposed proximate to the surface, the first camera being a first type of camera having a first resolution ...; a second camera disposed proximate to the surface and oriented in a first direction, the second camera being a second type of camera having a second resolution that is lower than the first resolution ...; and a third camera disposed proximate to the first corner and oriented in a second direction, the third camera being the second type of camera, a button disposed proximate to the surface," [Remarks: Pages 11-17]

Regarding dependent claims 5, 8-10, 14, 22, 24, 28, 29, 30, 32, & 34-40, the Applicant argues:
The prior art does not disclose the dependent claims since the dependent claims depend from newly amended claims of 4 and 21. [Remarks: Pages 16-18]

Examiner’s Response:
Regarding claims 4 & 21, the Examiner contends:
Siminoff discloses all the structural components of the claim and is not used to disclose every single limitation. Bagnato is combined with Siminoff to simply re-arrange the structural components of Siminoff. Due to the nature of Bagnato’s flexible fabric that can incorporate any type of camera and having the ability to form any desired shape to be integrated into any type of electronics, any structural configuration of cameras or other sensors will be taught by Bagnato. Please see the updated rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 for updated citations and explanations below. 

Regarding claims 4-5, 8-10, 14, 21-22, 24, 28-30, 32, 34-40, the Examiner contends:
Please see the Examiner’s response above regarding claims 4 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 8-10, 14, 21-22, 24, 28-30, 32, 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “proximate” in claims 4, 8-9, 21, 24, 39 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, limitations regarding a “camera”, “motion sensor”, or “button” disposed proximate to limitations such as or similar to a “corner” or “surface” are indefinite. In other words, the limitations “camera”, “motion sensor”, “button”, “corner”, “surface” are indefinite.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 14, 21-29, 31, 32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., hereinafter referred to as Siminoff (US 2018/0227507 A1 – already of record) in view of Bagnato et al., hereinafter referred to as Bagnato (US 2014/0146132 A1 – already of record). 

	As per claim 4, Siminoff discloses an electronic device (Siminoff: Figs. 3, 7, 15, electronic (130, 300).) comprising: 
a surface (Siminoff: Para. [0075] & Fig. 3 disclose a front view of the electronic device 130.); 
a first side (Siminoff: Para. [0077] & Figs. 5, 7 disclose a side view of the electronic device 130.); 
a first corner (e.g., left corner) located between the surface (e.g., front view) and the first side (Siminoff: Para. [0079] & Fig. 7 disclose a left corner located between the front view and the side view of the electronic device 130.);
one or more motion sensors (Siminoff: Paras. [0121], [0141] & Fig. 15 disclose an electronic device 300 comprising motion sensors 144.); 
a first camera (Figs. 3, 15, 17, a first camera (134, 302)) disposed proximate to the surface (Fig. 3, disposed at the front view), the first camera (302) being a first type of camera having a first resolution (i.e., may include a high or low resolution), the first camera having a first field-of-view (FOV) (360) that includes a first horizontal angle (Siminoff: Fig. 17 & Paras. [0141]-[0142], [0147] disclose camera 302 having a FOV 360. As shown in figure 17, both first and second cameras 302, 304 include horizontal angles of 180°.); 
a second camera (Figs. 15, 17, 304) disposed proximate to the surface (i.e., front view) and oriented in a first direction (i.e., front view = first direction), the second camera (304) being a second type of camera having a second resolution that is lower than the first resolution (i.e., a second type of camera can have a resolution that is lower than the first resolution), the second camera (304) having a second FOV (362) that includes a second horizontal angle (Siminoff: Fig. 17 & Paras. [0141]-[0142], [0147] disclose camera 304 having a FOV 362. As shown in figure 17, both first and second cameras 302, 304 include horizontal angles of 180°.); and 
a third camera (302, 304) disposed proximate to the first corner and oriented in a second direction (i.e., second direction = first direction), the third camera (302, 304) being the second type of camera (Siminoff: Para. [0143] discloses more than two cameras can be arranged, thus a third camera 304 is the second type of camera.), the third camera (304) having a third FOV that includes a third horizontal angle (Siminoff: Fig. 17 & Paras. [0142]-[0143], [0147] disclose additional camera 304 having a FOV and since second camera 304 includes a horizontal angle of 180°, the third camera 304 would achieve the same.),

	However Siminoff does not explicitly disclose “… wherein a combined horizontal angle that is associated with at least the second horizontal angle and the third horizontal angle is substantially equal to the first horizontal angle.” 
	Further, Bagnato is in the same field of endeavor and teaches a combined horizontal angle that is associated with at least the second horizontal angle and the third horizontal angle is substantially equal to the first horizontal angle (Bagnato: Paras. [0091]-[0094] disclose an imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras 12 include a combined horizontal angle that is associated with at least the second horizontal angle and the third horizontal angle is substantially equal to the first horizontal angle.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Bagnato before him or her, to modify the electronic device of Siminoff to include the camera arrangement feature as described in Bagnato. The motivation for doing so would have been to improve image capturing by providing multiple fields of view that capture different areas of an environment (Bagnato: [0002]-[0003].).
As per claim 21, Siminoff discloses an electronic device (300) comprising:
a surface (Siminoff: Para. [0075] & Fig. 3 disclose a front view of the electronic device 130.); 
a first side (Siminoff: Para. [0077] & Figs. 5, 7 disclose a side view of the electronic device 130.); 
a first corner (e.g., left corner) located between the surface (e.g., front view) and the first side (Siminoff: Para. [0079] & Fig. 7 disclose a left corner located between the front view and the side view of the electronic device 130.); 
a first motion sensor (144) disposed proximate to the surface (Siminoff: Paras. [0121], [0141] & Fig. 15 disclose an electronic device 300 comprising motion sensors 144.);  
a first camera (Figs. 3, 15, 17, a first camera (134, 302)) disposed proximate to the surface (Fig. 3, disposed at the front view), the first camera being a first type of camera (i.e., may include a high or low resolution), the first camera located closer to an end of the electronic device than the motion sensor (Siminoff: Paras. [0121], [0141], [0142] & Figs. 3, 15 disclose a first camera 302 including a first type of camera having a first resolution and located below the one or more motion sensors 144 covered by lens 132.); 
a second camera (Figs. 15, 17, 304) disposed proximate to the surface (i.e., front view) and oriented in a first direction (i.e., front view = first direction), the second camera being a second type of camera that is different than the first type of camera (i.e., a second type of camera can have a resolution that is lower than the first resolution), the second camera (304) located closer to the end of the electronic device (300) (Siminoff: Paras. [0121], [0141], [0142] & Figs. 3, 15 disclose a second camera 304 including a second type of camera having a second resolution that is lower than the first resolution and located closer to the end of the electronic device 300.); 
a third camera (302, 304) disposed proximate to the first corner and oriented in a second direction (i.e., second direction = first direction), the third camera (302, 304) being the second type of camera, (Siminoff: Para. [0143] discloses more than two cameras can be arranged, thus a third camera (302, 304) includes the second type of camera.); and 
a button (133) disposed proximate to the surface (i.e., front view), the button located closer to the end of the electronic device than the second camera and the third camera (Siminoff: Figure 3 shows button 133 closer to the end of the electronic device 130 than the second camera 304 of figure 15 and Para. [0141] discloses the device 300 of figure 15 may be similar in structure and/or function to the device 130 (FIGS. 3-14), with the added feature of a second camera, which can be identical in structure and/or function to camera 134 of figure 3. Further, figure 17 & Paras. [0143], [0147] disclose device 300 having multiple cameras of the cameras 302, 304 spaced apart from each other by distance D. Since Figure 17 is the same device in figure 3, with the exception of the added second camera 304, the button 133 is below the first and third cameras 302, 304 respectively.).
However Siminoff does not explicitly disclose “… the second camera located closer to the end of the electronic device than the first camera … the third camera located closer to the end of the electronic device than the first camera”.
	Further, Bagnato is in the same field of endeavor and teaches the second camera located closer to the end of the electronic device than the first camera and the third camera located closer to the end of the electronic device than the first camera (Bagnato: Paras. [0091]-[0094] disclose an imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras can be located closer to the end of an electronic device than other cameras if needed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Bagnato before him or her, to modify the electronic device of Siminoff to include the camera arrangement feature as described in Bagnato. The motivation for doing so would have been to improve image capturing by providing multiple fields of view that capture different areas of an environment (Bagnato: [0002]-[0003].).   

	As per claim 5, Siminoff-Bagnato disclose the electronic device of claim 4, wherein: 
the one or more motion sensors comprise at least a first motion sensor and a second motion sensor (Siminoff: Para. [0121], & Fig. 3 disclose motion sensors 144 covered by lens 132.); 
the first motion sensor is aligned with the first camera along a vertical axis (Siminoff: Para. [0121], [0128] & Figs. 3, 13 disclose the first motion sensor 144-2 aligned with the first camera 134 along a vertical axis.); 
the second motion sensor is aligned with the first motion sensor along a first horizontal axis (Siminoff: Para. [0121], [0128] & Figs. 3, 13 disclose the second motion sensor 141-1 is aligned with the first motion sensor 144-2 along a first horizontal axis.); 
the second camera is aligned with the first camera along the vertical axis (Bagnato: Paras. [0091]-[0094] disclose an imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, the second camera can be configured to be aligned with the first camera along the vertical axis.); and 
the third camera is aligned with the second camera along a second horizontal axis (Bagnato: Paras. [0091]-[0094] disclose an imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, the third camera can be configured to be aligned with the second camera along a second horizontal axis.).  

	As per claim 8, Siminoff-Bagnato disclose the electronic device of claim 4, further comprising: 
a second side (Siminoff: Para. [0077] & Figs. 5, 7 disclose opposite side of the first side view.); 
a second corner (i.e., a right corner) located between the surface (e.g., front view) and the second side (Siminoff: Para. [0079] & Fig. 7 disclose a right corner located between the front view and the opposite side of the first side view of the electronic device 130.); 
a fourth camera (302, 304) disposed proximate to the second corner (i.e., right corner), the fourth camera being the second type of camera (Siminoff: Para. [0143] & Fig. 7 disclose more than two cameras can be arranged, thus a fourth camera 304 is the second type of camera.).  

	As per claim 9, Siminoff-Bagnato disclose the electronic device of claim 4, further comprising: a second side; and a second corner located between the surface and the second side, wherein the one or more motion sensors comprise: a first motion sensor disposed proximate to the first corner and oriented in a third direction, the third direction being different than the second direction; a second motion sensor disposed proximate to the surface and oriented in a fourth direction; and Lee &Hayes3 of 19R140-0194USSerial No. 16/588,523a third motion sensor disposed proximate the second corner and oriented in a fifth direction (Siminoff: Para. [0126] discloses motion sensors 144 oriented at varying angles and Bagnato: Paras. [0021], [0091]-[0094] disclose any type of sensor including motion can attached to a fabric that can form any shape and be integrated into any electronics. Thus, motion sensors can be disposed at any location and oriented in any direction as desired.).  

	As per claim 10, Siminoff-Bagnato disclose the electronic device of claim 4, further comprising: 
a fourth camera, the fourth camera being the second type of camera (Siminoff: Para. [0143] discloses more than two cameras can be arranged, thus a fourth camera (302, 304) is the second type of camera.), 
wherein: 
the one or more motion sensors comprise a first motion sensor, a second motion sensor, and a third motion sensor that are horizontally aligned in a first row (Siminoff: Paras. [0121], [0126] & Fig. 13 disclose at least three motion sensors 144 covered by lens 132 expanded to 180° and thus are aligned along a first horizontal axis.); and 
the second camera, the third camera, and the fourth camera are horizontally aligned in a second row (Siminoff: Para. [0143] & Fig. 17 disclose multiple cameras including at least four cameras that can be aligned in a row and Bagnato: Paras. [0091]-[0094] disclose cameras 12 attached to a fabric that can form multiple rows and be integrated into any electronics. Thus, cameras can be disposed at any location and oriented in any direction as desired.).

As per claim 14,  Siminoff-Bagnato disclose the electronic device of claim 4, wherein at least one of: the first type of camera includes a color image sensor; the second type of camera includes a monochromic image sensor; or the first type of camera uses a greater amount of power than the second type of camera (Siminoff: Para. [0142] discloses the first type of camera can use a greater amount of power than the second type of camera.).  
As per claim 22, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: 
the first motion sensor is aligned with the first camera along a vertical axis (Siminoff: Para. [0121], & Figs. 3, 15 disclose a motion sensor 144 covered by lens 132 and the first camera (134, 302) below the motion sensor 144.); 
5the second camera is aligned with the first camera along the vertical axis (Siminoff: Para. [0143] discloses multiple cameras and Bagnato: Paras. [0091]-[0094] disclose cameras 12 attached to a fabric that can form any shape and be integrated into any electronics. Thus, cameras can be aligned along the vertical axis.); and 
the third camera is aligned with the second camera along a horizontal axis (Siminoff: Para. [0143] & Fig. 17 disclose multiple cameras along a horizontal axis and Bagnato: Paras. [0091]-[0094] disclose cameras 12 attached to a fabric that can form any shape and be integrated into any electronics. Thus, cameras can be aligned along the horizontal axis.).

	As per claim 24, Siminoff-Bagnato disclose the electronic device of claim 21, further comprising: a second side; a second corner located between the surface and the second side, side; and a fourth camera disposed proximate to the second corner and oriented in a third direction (Siminoff: Paras. [0116], [0143] & Figs. 3, 7 disclose multiple cameras that can be disposed and oriented in a direction, multiple sides with a front and Bagnato: Paras. [0091]-[0094] disclose cameras 12 attached to a fabric that can form any shape and be integrated into any electronics. Thus, cameras can be disposed at any location and oriented in any direction as desired.).    
	
	As per claim 28, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: the first type of camera has a first resolution; and the second type of camera has a second resolution that is different than the first resolution (Siminoff: Paras. [0142] discloses a second camera 304 including a second type of camera having a second resolution that is different than the first resolution.).  

	As per claim 29, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: the first type of camera uses a first amount of power; and the second type of camera uses a second amount of power that is different than the first amount of power (Siminoff: Para. [0142] discloses the first type of camera can use a greater amount of power than the second type of camera.).  


As per claim 32, Siminoff discloses the electronic device as recited in claim 4, further comprising: 
a button (133), 
wherein: 
the first camera and the second camera are aligned along a (Siminoff: Fig. 17 & Para. [0147] discloses the first camera and the second camera are aligned along a horizontal axis.); and 
the (Siminoff: Figure 3 shows button 133 aligned along a vertical axis of camera 134 and is closer to the end of the electronic device (130) than the second camera 304 of figures 15 and 17 and Para. [0141] discloses the device 300 of figure 15 may be similar in structure and/or function to the device 130 (FIGS. 3-14), with the added feature of a second camera, which can be identical in structure and/or function to camera 134 of figure 3.).
However Siminoff does not explicitly disclose “… the first camera and the second camera are aligned along a vertical axis … the second camera … aligned along the vertical axis.”
Further, Bagnato is in the same field of endeavor and teaches the first camera and the second camera are aligned along a vertical axis (Bagnato: Paras. [0091]-[0094] disclose an imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, the first and second cameras can be aligned along the vertical axis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Bagnato before him or her, to modify the electronic device of Siminoff to include the camera arrangement feature as described in Bagnato. The motivation for doing so would have been to improve image capturing by providing multiple fields of view that capture different areas of an environment (Bagnato: [0002]-[0003].). 

As per claim 33, Siminoff-Bagnato disclose the electronic device as recited in claim 4, where the end of the electronic device includes a top end of the electronic device (Siminoff: Figure 7 shows a top end 130.).

As per claim 34, Siminoff-Bagnato disclose the electronic device as recited in claim 4, further comprising: a fourth camera, the fourth camera being the second type of camera, the fourth camera having a fourth FOV that includes a fourth horizontal angle, wherein the combined horizontal angle is further associated with the fourth horizontal angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Thus a fourth camera 304 being the second type of camera that has a fourth FOV includes a fourth horizontal angle. Further, Bagnato: Paras. [0091]-[0094] disclose an imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras 12 include a combined horizontal angle that is associated with the fourth horizontal angle.).  

	As per claim 35, Siminoff-Bagnato disclose the electronic device as recited in claim 4, wherein: 
the first FOV further includes a first vertical angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle and vertical angle.); 
the second FOV further includes a second vertical angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle and vertical angle.); 
the third FOV further includes the second vertical angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle and vertical angle.); and 
a combined vertical angle that is associated with the second vertical angle and the third vertical angle is different than the first vertical angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle and vertical angle. Furthermore, Bagnato: Paras. [0091]-[0094] disclose an imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras 12 include a combined vertical angle that is associated with the second vertical angle and the third vertical angle is different than the first vertical angle.).



	As per claim 36, Siminoff-Bagnato disclose the electronic device as recited in claim 4, wherein: 
the first horizontal angle defines a first lateral extent of the first FOV (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle. Further, having a lateral extent of a FOV is a natural property of the horizontal angles of the respective cameras.); 
the second horizontal angle defines a second lateral extent of the second FOV (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle. Further, having a lateral extent of a FOV is a natural property of the horizontal angles of the respective cameras.);
the third horizontal angle defines a third lateral extent of the third FOV (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle. Further, having a lateral extent of a FOV is a natural property of the horizontal angles of the respective cameras.); and 
the combined horizontal angle defines a fourth lateral extent of the second FOV combined with the third FOV (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle. Further, having a lateral extent of a FOV is a natural property of the horizontal angles of the respective cameras. Further, Bagnato: Paras. [0091]-[0094] disclose an imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras 12 include the combined horizontal angle defines a fourth lateral extent of the second FOV combined with the third FOV.).  








As per claim 39, Siminoff-Bagnato disclose the electronic device as recited in claim 21, further comprising: 
a second side (Siminoff: Para. [0077] & Figs. 5, 7 disclose opposite side of the first side view.); 
a second corner (i.e., a right corner) located between the surface (e.g., front view) and the second side (Siminoff: Para. [0079] & Fig. 7 disclose a right corner located between the front view and the opposite side of the first side view of the electronic device 130.); 
a fourth camera (302, 304) disposed proximate to the second corner (i.e., right corner) and oriented in a third direction (Siminoff: Para. [0142], [0143] & Figs. 3, 7 disclose multiple cameras including a fourth that can be the second type of camera that is oriented in the direction of the front view [i.e., front view = first direction = third direction].); 
a second motion sensor (144) disposed proximate to the first corner (Siminoff: Paras. [0079], [0121] & Figs. 6-7 disclose motion sensors 144 disposed in the device 130, wherein the device includes a first and second corner located between the front view.); and 
a third motion sensor (144) disposed proximate to the second corner (Siminoff: Paras. [0079], [0121] & Figs. 6-7 disclose motion sensors 144 disposed in the device 130, wherein the device includes a first and second corner located between the front view.).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Siminoff in view of Bagnato in further view of Hejl et al., hereinafter referred to as Hejl (US 2018/0338129 A1).

	As per claim 30, Siminoff-Bagnato disclose the electronic device of claim 21 (Siminoff: Abstract), 
	However Siminoff-Bagnato do not explicitly disclose “… wherein: the first type of camera includes a color image sensor; and the second type of camera includes a monochromic image sensor.”
	Further, Hejl is in the same field of endeavor and teaches wherein: the first type of camera includes a color image sensor and the second type of camera includes a monochromic image sensor (Hejl: Paras. [0024], [0025] disclose the first type of camera 202 includes a color image sensor and the second type of camera 201 includes a monochromic image sensor.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Bagnato and Hejl before him or her, to modify the cameras of Siminoff-Bagnato to include the color and monochromatic image sensor feature as described in Hejl. The motivation for doing so would have been to improve image quality by providing and enhancing different image details of a scene (Hejl: [0015].).  

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff in view of Bagnato in further view of Siminoff et al., hereinafter referred to as Siminoff 266 (US 2018/0047266 A1).

As per claim 37, Siminoff-Bagnato disclose the electronic device as recited in claim 21,
wherein: 
the second camera includes a first lens, a first image sensor, and a first processor configured to perform (Siminoff: Para. [0143] discloses cameras 302, 304 of the multiple cameras include a lens, image sensor, and a processor to perform processing.); and 
the third camera includes a second lens, a second image sensor, and a second processor configured to perform (Siminoff: Para. [0143] discloses cameras 302, 304 of the multiple cameras include a lens, image sensor, and a processor to perform processing.).
However Siminoff-Bagnato do not explicitly disclose “… to perform first computer-vision processing … second computer-vision processing.”
Further, Siminoff 266 is in the same field of endeavor and teaches performing first computer-vision processing and second computer-vision processing (Siminoff 266: Paras. [0098], [0114], [0121] disclose a computer vision module 163 includes multiple cameras with lenses and vision processing units coupled to cameras that are processors to perform computer vision.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Bagnato and Siminoff 266 before him or her, to modify the electronic device of Siminoff-Bagnato to include the computer-vision processing feature as described in Siminoff 266. The motivation for doing so would have been to improve doorbell imaging devices by providing components that enable artificial intelligence algorithms to be run effectively.   
As per claim 38, Siminoff-Bagnato disclose the electronic device as recited in claim 4, further comprising: 
a first cover (132) disposed over the one or more motion sensors (Siminoff: Para. [0121] & Figs. 3, 6 disclose a first cover 132 disposed over the one or more motion sensors 144.); andLee &Hayes7 of 19R140-0194US 
 (Siminoff: Para. [0143] discloses more than two cameras can be arranged, thus a third camera (302, 304).).
However Siminoff-Bagnato do not explicitly disclose “… a second cover disposed over … camera.”
Further, Siminoff 266 is in the same field of endeavor and teaches a second cover (192) disposed over a camera (Siminoff 266: Fig. 4 & Para. [0087] disclose a second cover 192 disposed over a camera 154.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Bagnato and Siminoff 266 before him or her, to modify the electronic device of Siminoff-Bagnato to include the cover feature as described in Siminoff 266. The motivation for doing so would have been to improve doorbell imaging devices by providing damage prevention to sensitive components.

Allowable Subject Matter
Claim 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 01-14-2022